DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
  	The specification appears to contain a typographical error with respect to the units for the thickness of the PVA-based resin layer -- i.e., the specification recites a thickness of “0.1 to 1000 m” (see paragraph 0203 of U.S. Published Application 2020/0384750), wherein the correct units (based on the units used for the thicknesses of the other layers) should be “µm”.
Appropriate correction is required.

Claim Objections
The objections regarding Claim 4 under 37 CFR 1.75(c) in the previous Office Action mailed 06/29/2021 have been withdrawn in view of the Claim Amendments filed 10/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The disclosure as originally filed only provides support for a “decomposition rate after 52 weeks” of 18-91 wt% (Table 1).  In contrast, the parameter “biodegradability” (in Table 1) is only expressed in terms of symbols representing various ranges of percentages, none of which specifically list “18%” or “91%” as endpoints.  Therefore, the disclosure as originally filed fails to provide adequate support for “a biodegradability” values of 18-91 wt%.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 18 is vague and indefinite because there is insufficient antecedent basis for the phrase “the polyester-based resin (d)” in dependent claim 18 or parent claim 1.

Claim Rejections - 35 USC § 102 (AIA )
The rejections regarding claim 5 under 35 U.S.C. 102(a)(1) or 102(a)(2) in the previous Office Action mailed 06/29/2021 have been withdrawn in view of the Claim Amendments filed 10/21/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
INOUE ET AL (US 2014/0308534),
in view of ASRAR ET AL (US 6,191,203),
and in view of RUIZ (US 2005/0203208).
	INOUE ET AL ‘534 disclose biodegradable laminates comprising:
• a layer comprising polyvinyl alcohol (PVOH), wherein the PVOH layer generally has a thickness of 0.1-1000 microns;

• an adhesive layer comprising a polyester resin (A’) modified with polar groups, wherein the polyester resin (A’) is an aliphatic (or aliphatic-aromatic) polyester (A) grafted with an α,β-unsaturated carboxylic acid (or anhydride thereof), wherein the aliphatic (or aliphatic-aromatic) polyester contains at least 50 mol% repeat units derived from aliphatic dicarboxylic acids and aliphatic diols. wherein polyester (A) generally has a weight average molecular weight of 5,000 to 50,000, wherein the adhesive layer generally has a thickness of 0.1-500 microns;

• a biodegradable polyester layer (e.g., polyhydroxyalkanoate (PHA); aliphatic polyesters such as polybutylene succinate (PBS), polybutylene succinate adipate (PBSA); etc., or mixtures thereof), wherein the biodegradable polyester layer 

The thickness ratio of the biodegradable polyester layer and the PVOH layer is preferably 2.5-50. (entire document, e.g., paragraph 0010, 0026-0035, 0039-0041, 0058-0 060, 0061-0062, 0065, 0076-0078, 0103-0107, 0123-0124, etc.) However, the reference does not specifically discuss blends containing aliphatic polyester, PHA resins, and inorganic filler.
	ASRAR ET AL ‘203 discloses that it is well known in the art to utilize biodegradable (i.e., compostable) polyester blends comprising:
• a polyhydroxyalkanoate (PHA) resin (e.g., polyhydroxybutyrate (PHB); polyhydroxybutyrate-co-valerate (PHBV); poly-3-hydroxybutyrate-co-4-hydroxybutyrate (P3HB4HB) preferably containing 8-20% 4HB units, etc.) with a typical molecular weight of 1,000 to 2,000,000;

• a second biodegradable polyester (e.g., aliphatic (co)polyesters, such as polybutylene succinate adipate (PBSA), etc.), with a typical molecular weight of 1,000 to 2,000,000;

• additives well known in the art (e.g., fillers, etc.);

wherein the ratio of PHA and second biodegradable polyester is 90:10 to 10:90 (with PBSA preferably comprising 10-40 wt% of the blend), in order to produce films with improved performance properties (e.g., ductility, tensile strength, aging properties, and/or impact strength, etc.). (line 23-34, col. 2; line 23-46, col. 4; line 62, col. 55 to line 46, col. 6; line 54, col. 7 to line 35, col. 8; line 9-38, col. 9; line 20-44, col. 10; etc.)
	RUIZ  ‘208 discloses that it is well known in the art to incorporate inorganic fillers (e.g., calcium carbonate, talc, mica, clays, etc.) in amounts of 10-60 wt% in biodegradable resins (e.g., but not limited to, polyhydoxyalkanoate (PHA); polyesters derived from aliphatic diacids and aliphatic dialcohols; etc.) in order to produce biodegradable and/or compostable products (e.g., 
 	Regarding claims 1-2, 5, 16, 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known aliphatic polyester / PHA blend as disclosed in ASRAR ET AL ‘203 to form the biodegradable polyester layer in the laminates of INOUE ET AL ‘534 in order to produce biodegradable laminates with improved ductility, tensile strength, aging properties, and/or impact strength, etc.
 	Further regarding claims 1, 3-4, 6-13, one of ordinary skill in the art would have incorporated effective amounts (e.g., 10-60 wt%) of inorganic fillers as suggested in RUIZ  ‘208 in the aliphatic polyester / PHA blend of ASRAR ET AL ‘203 used to form the biodegradable polyester layer in the laminates of INOUE ET AL ‘534 in order to improve mechanical properties (e.g., stiffness, tear strength, etc.), reduced product costs, and/or to increase rates of biodegradability and/or composting.
	Regarding claim 14, since RUIZ ‘208 discloses that the rate of degradability of biodegradable polyester-based films can be increased by increasing the amount of inorganic filler, one of ordinary skill in the art would have selected the amount of inorganic filler in the biodegradable polyester layer in the laminates of INOUE ET AL ‘534 in order to obtain the desired degree of biodegradation after 52 weeks under selected composting temperatures and conditions.

	Regarding claims 17-18, since: (i) INOUE ET AL ‘534 discloses that the polyester (A) precursor used to produce the modified polyester (A’) generally has a weight average molecular weight of 5,000 to 50,000; (ii) the term “generally” allows for moderate variations from the stated range; and (iii) the phrase “more than 50,000” for the aliphatic-aromatic polyester (claim 17) and polyester resin (d) (claim 18) allow for values very close to 50,000; the INOUE ET AL ‘534 disclosure of a weight average molecular weight of 5,000 to 50,000 constitutes a non-limiting preference which allows for molecular weights which are slightly above 50,000 (as long as melt viscosity and processing characteristics remain acceptable) -- for example, molecular weights of 50,001 or 50,010 or 50,100, which meet the limitation of “more than 50,000” in claims 17-18.  
 	Additionally and/or alternatively, regarding claims 17-18, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05 (I).  In the present claims, the phrase “more than 50,000” in claims 17-18 allows for values very close to .

Response to Arguments
Applicant’s arguments filed 10/21/2021 have been considered but are moot because of the new grounds of rejection necessitated by the Claim Amendments filed 10/21/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KOTANI ET AL (US 6,146,750) and JP 04-146953 and BLANCHARD ET AL (US 2017/0198137) and WEISMAANN ET AL (US 8,604,123) disclose biodegradable film compositions containing inorganic particles.
 	ANDREWS ET AL (US 2018/0334564) disclose blends of PHA and PBS (or PBSA).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 1, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787